The Brink’s Company Third-Quarter 2012 Earnings Conference Call NYSE:BCO October 25, 2012 Exhibit 99.2 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information presented and discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations and Corporate Communications Highlights of Third-Quarter Non-GAAP Results •EPS $.50 vs $.60 •Lower profits in Latin America offset improvement in Europe and North America •Segment margin 6.2% vs 7.2% •Revenue down 2%, 6% organic growth Note:See reconciliation to GAAP results in Appendix 4 The Brink’s Company Tom Schievelbein Chairman, President and Chief Executive Officer Third-Quarter Overview •Lower profits in Latin America, including: •Argentina receivable •Venezuela profit decline •Profit growth in North America and Europe •Full-year 2012 segment margin outlook 6.7% vs 6.3% in 2011 •Initial 2013 outlook:7% segment margin rate Note:See reconciliation to GAAP results in Appendix 6 Actions •Reduce operating expenses and continue productivity improvements in North America •Portfolio review in EMEA •Disciplined capital expenditures •Strengthen/realign senior leadership 7 The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook 3Q12 Non-GAAP Results ($ millions, except EPS) Segment Operating Profit Revenue Margin 7.2% 6.2% EPS Note:See reconciliation to GAAP results in Appendix 9 Year-to-Date Margin 6.0% 6.2% Non-GAAP EPS:3Q12 Versus 3Q11 Segment Operating Profit Non-Segment Expense Interest
